
	
		II
		111th CONGRESS
		1st Session
		S. 82
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XXI of the Social Security Act to
		  reauthorize the State Children's Health Insurance Program, to limit income
		  eligibility expansions under that program until the lowest income eligible
		  individuals are enrolled, and for other purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Enhancing Health Care Coverage
			 for Children Act.
			(b)Table of ContentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Reauthorization through Fiscal Year 2014.
					Sec. 3. Requiring outreach and coverage before expansion of
				eligibility.
					Sec. 4. Application of DRA Medicaid citizenship documentation
				requirements to SCHIP.
					Sec. 5. Phase-out of coverage for nonpregnant adults under
				SCHIP.
					Sec. 6. Requirement that individuals who are eligible for SCHIP
				and employer-sponsored coverage use the employer-sponsored coverage instead of
				SCHIP.
				
			2.Reauthorization
			 through Fiscal Year 2014
			(a)In
			 generalSection 2104 of the
			 Social Security Act (42 U.S.C. 1397dd(a)), as amended
			 by section 201(a)(1) of the Medicare, Medicaid, and SCHIP Extension Act of 2007
			 (Public Law 110–173) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and at the end of paragraph (10);
					(B)in paragraph
			 (11)—
						(i)by striking
			 each of fiscal years 2008 and 2009 and inserting fiscal
			 year 2008; and
						(ii)by striking the
			 period at the end and inserting a semicolon; and
						(C)by adding at the
			 end the following new paragraphs:
						
							(12)for fiscal year 2009,
				$7,000,000,000;
							(13)for fiscal year
				2010, $8,000,000,000; and
							(14)for each of
				fiscal years 2011 through 2014,
				$9,000,000,000.
							;
				and
					(2)in subsection
			 (c)(4)(B), by striking 2009 and inserting
			 2014.
				(b)Repeal of
			 limitation on availability of funding for fiscal years 2008 and
			 2009Section 201 of the Medicare, Medicaid, and SCHIP Extension
			 Act of 2007 (Public Law 110–173) is amended—
				(1)in subsection
			 (a), by striking paragraph (2) and redesignating paragraphs (3) and (4), as
			 paragraphs (2) and (3) respectively; and
				(2)in subsection
			 (b), by striking paragraph (2) and redesignating paragraph (3) as paragraph
			 (2).
				3.Requiring
			 outreach and coverage before expansion of eligibility
			(a)State plan
			 required To specify how it will achieve coverage for 85 percent of targeted
			 low-income children
				(1)In
			 generalSection 2102(a) of the Social Security Act (42 U.S.C.
			 1397bb(a)) is amended—
					(A)in paragraph (6),
			 by striking and at the end;
					(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(8)how the eligibility and benefits provided
				for under the plan for each fiscal year (beginning with fiscal year 2010) will
				allow for the State's annual funding allotment to cover at least 85 percent of
				the eligible targeted low-income children in the
				State.
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to State
			 child health plans for fiscal years beginning with fiscal year 2010.
				(b)Limitation on
			 program expansions until lowest income eligible individuals
			 enrolledSection 2105(c) of such Act (42 U.S.C.
			 1397dd(c)) is amended by adding at the end the following new
			 paragraph:
				
					(8)Limitation on
				increased coverage of higher income childrenFor child health
				assistance furnished in any fiscal year beginning with fiscal year 2010:
						(A)No payment for
				children with family income above 250 percent of poverty linePayment shall not be made under this
				section for child health assistance for a targeted low-income child in a family
				the income of which exceeds 250 percent of the poverty line applicable to a
				family of the size involved.
						(B)Special rules for
				payment for children with family income above 200 percent of poverty
				lineIn the case of child
				health assistance for a targeted low-income child in a family the income of
				which exceeds 200 percent (but does not exceed 250 percent) of the poverty line
				applicable to a family of the size involved no payment shall be made under this
				section for such assistance unless the State demonstrates to the satisfaction
				of the Secretary that—
							(i)the State has met
				the 85 percent retrospective coverage test specified in subparagraph (C)(i) for
				the previous fiscal year; and
							(ii)the State will
				meet the 85 percent prospective coverage test specified in subparagraph (C)(ii)
				for the fiscal year.
							(C)85 percent
				coverage tests
							(i)Retrospective
				testThe 85 percent retrospective coverage test specified in this
				clause is, for a State for a fiscal year, that on average during the fiscal
				year, the State has enrolled under this title or title XIX at least 85 percent
				of the individuals residing in the State who—
								(I)are children under
				19 years of age (or are pregnant women) and are eligible for medical assistance
				under title XIX; or
								(II)are targeted
				low-income children whose family income does not exceed 200 percent of the
				poverty line and who are eligible for child health assistance under this
				title.
								(ii)Prospective
				testThe 85 percent prospective test specified in this clause is,
				for a State for a fiscal year, that on average during the fiscal year, the
				State will enroll under this title or title XIX at least 85 percent of the
				individuals residing in the State who—
								(I)are children under
				19 years of age (or are pregnant women) and are eligible for medical assistance
				under title XIX; or
								(II)are targeted low-income children whose
				family income does not exceed such percent of the poverty line (in excess of
				200 percent) as the State elects consistent with this paragraph and who are
				eligible for child health assistance under this title.
								(D)Treatment of
				pregnant womenIn this
				paragraph and sections 2102(a)(8) and 2104(a)(2), the term targeted
				low-income child includes an individual under age 19, including the
				period from conception to birth, who is eligible for child health assistance
				under this title by virtue of the definition of the term child
				under section
				457.10 of title 42, Code of Federal
				Regulations.
						.
			(c)Standardization
			 of income determinations
				(1)In
			 generalSection 2110(d) of such Act (42 U.S.C. 1397jj)
			 is amended by adding at the end the following new subsection:
					
						(d)Standardization
				of income determinationsIn determining family income under this
				title (including in the case of a State child health plan that provides health
				benefits coverage in the manner described in section 2101(a)(2)), a State shall
				base such determination on gross income (including amounts that would be
				included in gross income if they were not exempt from income taxation) and may
				only take into consideration such income disregards as the Secretary shall
				develop and specify on a uniform national
				basis.
						.
				(2)Effective
			 date(A)Subject to subparagraph
			 (B), the amendment made by paragraph (1) shall apply to determinations (and
			 redeterminations) of income made on or after October 1, 2009.
					(B)In the case of a State child health plan
			 under title XXI of the Social Security Act which the Secretary of Health and
			 Human Services determines requires State legislation (other than legislation
			 appropriating funds) in order for the plan to meet the additional requirement
			 imposed by the amendment made by paragraph (1), the State child health plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet this additional requirement before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 the enactment of this Act. For purposes of the previous sentence, in the case
			 of a State that has a 2-year legislative session, each year of such session
			 shall be deemed to be a separate regular session of the State
			 legislature.
					4.Application of
			 DRA Medicaid citizenship documentation requirements to SCHIP
			(a)In
			 generalSection 2105(c) of
			 the Social Security Act (42 U.S.C. 1397dd(c)), as amended by section 3(b), is
			 amended by adding at the end the following new paragraph:
				
					(9)Application of
				citizenship documentation requirements
						(A)In
				generalSubject to
				subparagraph (B), no payment may be made under this section to a State with
				respect to amounts expended for child health assistance for an individual who
				declares under section 1137(d)(1)(A) to be a citizen or national of the United
				States for purposes of establishing eligibility for benefits under this title,
				unless the requirement of section 1903(x) is met.
						(B)Treatment of
				pregnant womenFor purposes
				of applying subparagraph (A) in the case of a pregnant woman who qualifies for
				child health assistance by virtue of the application of section 457.10 of title
				42, Code of Federal Regulations, the requirement of section 1903(x) shall be
				deemed to be satisfied by the presentation of documentation of personal
				identity described in section 274A(b)(1)(D) of the Immigration and Nationality
				Act or any other documentation of personal identity of such other type as the
				Secretary finds, by regulation, provides a reliable means of
				identification.
						.
			(b)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 eligibility determinations and redeterminations made after the date of
			 enactment of this Act.
			5.Phase-out of coverage
			 for nonpregnant adults under SCHIP
			(a)In
			 generalTitle XXI of the Social Security Act (42 U.S.C. 1397aa et
			 seq.) is amended by adding at the end the following new section:
				
					2111.Phase-out of
				coverage for nonpregnant adults
						(a)Termination of
				Coverage for Nonpregnant Adults
							(1)No new SCHIP
				waivers; automatic extensions at state option through December
				2009Notwithstanding section 1115 or any other provision of this
				title, except as provided in this subsection—
								(A)the Secretary
				shall not on or after the date of the enactment of the
				Enhancing Health Care Coverage for Children
				Act, approve or renew a waiver, experimental, pilot, or
				demonstration project that would allow funds made available under this title to
				be used to provide child health assistance or other health benefits coverage to
				a nonpregnant adult; and
								(B)notwithstanding
				the terms and conditions of an applicable existing waiver, the provisions of
				paragraph (2) shall apply for purposes of any period beginning on or after
				January 1, 2010, in determining the period to which the waiver applies, the
				individuals eligible to be covered by the waiver, and the amount of the Federal
				payment under this title.
								(2)Termination of
				SCHIP coverage under applicable existing waivers at the end of 2009
								(A)In
				generalNo funds shall be available under this title for child
				health assistance or other health benefits coverage that is provided to a
				nonpregnant adult under an applicable existing waiver after December 31,
				2009.
								(B)Extension upon
				state requestIf an applicable existing waiver described in
				subparagraph (A) would otherwise expire before January 1, 2010, and the State
				requests an extension of such waiver, the Secretary shall grant such an
				extension, but only through December 31, 2009.
								(C)Application of
				enhanced fmapThe enhanced FMAP determined under section 2105(b)
				shall apply to expenditures under an applicable existing waiver for the
				provision of child health assistance or other health benefits coverage to a
				nonpregnant childless adult during the period beginning on the date of the
				enactment of this subsection and ending on December 31, 2009.
								(b)Applicable
				Existing WaiverFor purposes of this section—
							(1)In
				generalThe term applicable existing waiver means a
				waiver, experimental, pilot, or demonstration project under section 1115,
				grandfathered under section 6102(c)(3) of the Deficit Reduction Act of 2005, or
				otherwise conducted under authority that—
								(A)would allow funds
				made available under this title to be used to provide child health assistance
				or other health benefits coverage to—
									(i)a
				parent of a targeted low-income child;
									(ii)a nonpregnant
				childless adult; or
									(iii)individuals
				described in both clauses (i) and (ii); and
									(B)was in effect on
				October 1, 2008.
								(2)DefinitionsThe term nonpregnant adult
				means any individual who is not a targeted low-income pregnant woman (as
				defined in section 2112(d)(2)) or a targeted low-income
				child.
							.
			(b)Conforming
			 amendments
				(1)Section 2107(f) of
			 such Act (42 U.S.C. 1397gg(f)) is amended—
					(A)by striking “, the
			 Secretary” and inserting “:
						
							(1)The
				Secretary
							;
					(B)in the first
			 sentence, by striking childless;
					(C)by striking the
			 second sentence; and
					(D)by adding at the
			 end the following new paragraph:
						
							(2)The Secretary may
				not approve, extend, renew, or amend a waiver, experimental, pilot, or
				demonstration project with respect to a State after the date of enactment of
				the Enhancing Health Care Coverage for
				Children Act that would waive or modify the requirements of
				section
				2111.
							.
					(2)Section 6102(c) of
			 the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 131) is
			 amended by striking Nothing and inserting Subject to
			 section 2111 of the Social Security
			 Act, as added by section 5 of the Enhancing Health Care Coverage for Children
			 Act, nothing.
				6.Requirement that
			 individuals who are eligible for SCHIP and employer-sponsored coverage use the
			 employer-sponsored coverage instead of SCHIP
			(a)In
			 generalSection 2105(c) of
			 the Social Security Act (42 U.S.C. 1397ee(c)), as amended by sections 3(b) and
			 4(a), is amended by adding at the end the following new paragraph:
				
					(10)Requirement
				regarding employer-sponsored coverage
						(A)In
				generalSubject to subparagraph (B), no payment may be made under
				this title with respect to an individual who is eligible for coverage under a
				group health plan or health insurance coverage offered through an employer,
				either as an individual or as part of family coverage.
						(B)State option to
				offer premium assistance for high-cost plans
							(i)In
				generalIn the case of an individual who is otherwise eligible
				for coverage under this title but for the application of subparagraph (A) and
				who is eligible for high-cost heath insurance coverage, a State may elect to
				offer a premium assistance subsidy for such coverage.
							(ii)AmountThe
				amount of a premium assistance subsidy under this paragraph shall be determined
				by the State but in no case shall exceed the lesser of—
								(I)an amount equal
				to the value of the coverage under this title that would otherwise apply with
				respect to the individual but for the application of subparagraph (A);
				or
								(II)an amount equal
				to the difference between—
									(aa)the amount of
				the employee's share of the premium costs for the high-cost health insurance
				coverage (for the family or the individual, as the case may be); and
									(bb)an amount equal
				to 20 percent of the total premium costs for such coverage, including both the
				employer and employee share, (for the family or the individual, as the case may
				be).
									(C)High-cost
				health insurance coverageFor purposes of this paragraph, the
				term high-cost health insurance coverage means a group health plan
				or health insurance coverage offered through an employer in which the employee
				is required to pay more than 20 percent of the premium costs.
						(D)Treatment as
				child health assistanceExpenditures for the provision of premium
				assistance subsidies under this paragraph shall be considered child health
				assistance described in paragraph (1)(C) of subsection (a) for purposes of
				making payments under that
				subsection.
						.
			
